Exhibit 14 STANDARDS OF BUSINESS CONDUCT AND ETHICS (Amended May 6, 2008) Introduction Autoliv has a proud tradition of maintaining the highest legal and ethical standards in the conduct of its various businesses.It is important that all employees, regardless of position or location, understand and continue that tradition.Any activity by an employee which violates the law or violates Company policies and procedures, even if believed to “help” the Company, is in fact directly contrary to the interests of the Company, and in addition to creating a risk of criminal or civil penalties, undermines Autoliv’s reputation for honesty and integrity. Any such activity is prohibited. The rules and principles we observe are published in detail elsewhere.This document is intended to summarize those rules and principles for the benefit of all our employees.Although it cannot answer every question of conduct that may arise in our business, this document should alert you to situations that require extra concern or guidance.Your supervisor or a company attorney may be consulted for additional advice in this regard. These Standards of Business Conduct and Ethics apply to everyone who works for Autoliv, Inc. or any of its subsidiaries (collectively “Autoliv” or the “Company”).We expect them to be rigidly observed.Violating the standards in this document will subject an employee to severe disciplinary action, up to and including immediate termination.For that reason, you are urged to read and understand this document and to alert your supervisor well in advance of any situation that might constitute even the slightest departure from either the letter or spirit of the standards.If there is any reason why consulting your supervisor would not be appropriate (such as his or her involvement in a policy violation), you should contact the Autoliv legal department. This document, together with related policies and procedures, constitutes the Company’s internal compliance program. Autoliv also relies on each employee to report any violations of law or of these standards in accordance with Company procedures.If you are unsure if a particular action might violate the law or these standards, you should contact your supervisor or the legal department for advice. No individual will suffer retaliation for reporting in good faith any violations of law or these standards. I.Business Ethics As Autoliv employees, we must exercise the highest ethical standards in our dealings with the Company, its customers and suppliers, government officials, and other employees.Employees must comply with all laws and regulations applicable to their business units.Violations of these Standards can subject an employee to severe penalties, including dismissal and/or imprisonment, even though the employee did not benefit personally from the action. 1(20) It is further the policy of Autoliv, Inc., that Autoliv and its employees, agents and other business associates shall act as a responsible member of society. Autoliv’s Social Policy draws on the current principles of the UN Global Compact and the Global Sullivan Principles of Social Responsibility. Accordingly, Autoliv will: · Express our support for universal human rights and, particularly, within our sphere of influence, the communities within which we operate, and parties with whom we do business. · Promote equal opportunity for our employees at all levels of the company with respect to issues such as color, race, gender, age, sexual orientation, ethnicity or religious beliefs, and operate without unacceptable worker treatment such as the exploitation of children, physical punishment, female abuse, involuntary servitude, or other forms of abuse. · Respect our employees’ voluntary freedom of association. · Compensate our employees to enable them to meet at least their basic needs and provide the opportunity to improve their skill and capability in order to raise their social and economic opportunities. · Provide a safe and healthy workplace; protect human health and the environment; and promote sustainable development. · Promote fair competition, uphold the highest standard in business ethics and integrity and not offer, pay or accept bribes. · Promote work in communities in which we do business to improve the quality of life in those communities - their educational, cultural, economic and social well being. · Promote the application of this Social Policy by those with whom we do business. A.Entertainment, Gifts and Gratuities When employees make or are involved in sourcing and purchasing decisions for the Company, they must make those decisions with integrity, honesty, independence and objectivity of judgment that must not be compromised.We are obliged to seek the most technically efficient, cost-effective and high quality products and services, and to evaluate them using consistent and unbiased standards.Therefore, we must not accept any gifts, entertainment or gratuities that could influence, or be perceived to influence, our sourcing and purchasing decisions. - 2 - Our customers have similar sourcing standards and responsibilities to their shareholders.In addition to knowing and complying with the Company’s Standards of Business Conduct we must not put them or ourselves in compromising or questionable positions. Exchanging courtesies such as modest gifts, meals and entertainment, is a common practice meant to create goodwill and establish trust in business relationships.If we use good judgment and act with moderation, the occasional exchange of entertainment and gifts of nominal value may be appropriate, as long as such courtesies are not specifically intended to influence any procurement or sales decisions.These courtesies should be consistent with the business customs and practices of the place where they are offered or received.Whenever we are involved in the exchange of business courtesies, we must comply with the following standards: 1.Any entertainment offered or accepted should be a reasonable extension of a business relationship.It should also occur infrequently and be modest in nature.Whenever we accept such entertainment, we should reciprocate with similar modest hospitality.Doing so helps us avoid any obligation to our host.Before offering or accepting any invitations, we should first seek approval from our supervisor.The term “entertainment” includes, but is not limited to, meals, charitable and sporting events, parties, plays and concerts. 2.We may give and accept gifts of nominal value when they are associated with promotional activities or are simply gestures of goodwill.However, such gifts should generally be valued at less than $25, imprinted with a corporate logo and distributed widely as promotional items.Baseball caps, tee shirts and note pads are examples.When offered a gift exceeding $25 we must report it promptly to our supervisor.In either situation, we should promptly inform the giver of the Company’s gift policy. 3.No Company employee may solicit, accept or offer, either directly or indirectly, gratuities, bribes or kickbacks of any kind.This includes money, loans, special privileges, personal favors, benefits or services, or anything of value beyond the nominal items discussed above.Such payments or favors may be considered bribery, which violates Company policy, as well as the laws of many countries. B.Accurate Records and Reports The integrity of Autoliv’s record keeping and reporting systems is of the utmost importance.
